DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 23 of page 1 of the claims, in claim 1, the recitation “further carrier tape pressure roller” is provided twice.  One of the recitations is believed to reference “the further carrier tape drawing roller”.  Additionally, the recitation in line 21 “and with” is better understood as “and which” or “and wherein”, although the present claim language in that instance can still be retained if desired.  Appropriate correction is required.
Throughout the claims, the recitations “in particular” and “is preferably” as used.  Language bounded by these terms is considered optional language for the purposes of claim interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kobayashi (US PG Pub 2012/0318459) or, in the alternative, under 35 U.S.C. 103 as obvious over Perry et al. (US PG Pub 2016/0229207) in view of Kobayashi (US PG Pub 2012/0318459.  See section under 35 U.S.C. 103 for the obviousness rejection.
For claim 1:  Kobayashi teaches a label printer for printing labels (see paragraph 1) to a carrier tape LS (see Fig. 1) comprising a print head 24 and a counter element 23 to the print head 24 which is configured to hold the carrier tape with the labels in contact with the print head (see Fig. 1) wherein the carrier tape LS can be led between the print head and the counter 41 for the carrier tape LS having a driven carrier tape drawing roller 47 and at least one non-driven carrier tape pressure roller 46 that is associated with the carrier tape drawing roller 47 (see Fig. 1, provision of the rollers 46, 47 as a roller pair in the unit 41) wherein the carrier tape LS can be led between the carrier tape drawing roller 47 and the carrier tape pressure roller 46 (see Fig. 1), wherein, view in a transport direction of the carrier tape LS, the carrier tape drawing roller 47 and the carrier tape pressure roller 46 are arranged after the print head 24 and counter pressure element 23 (see Fig. 1), wherein the drive mechanism for the carrier tape LS comprises a further driven carrier tape drawing roller 15 and a further non-driven carrier tape pressure roller 14 associated with the further carrier tape drawing roller 15 (see Fig. 1, the rollers 14, 15 are associated by being arranged in the unit 13 together), with the carrier tape being able to be led between the further driven carrier tape drawing roller 15 and the further non-driven carrier tape pressure roller 14 and, when viewed in the transport direction of the carrier tape LS (see Fig. 1), the further carrier tape pressure roller and the further carrier tape drawing roller 14, 15 are arranged in front of the print head 24 and counter element 23 (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US PG Pub 2016/0229207) in view of Kobayashi (US PG Pub 2012/0318459).
Alternatively, Perry et al. teaches a label printer (see Fig. 1) comprising a printhead 845 and a counter-element 877 to the printhead 845, which is configured to hold the carrier with the labels in contact with the printhead 845, provides a roller pair (see Fig. 10, pair of rollers downstream and to the right of print head and counter-element pair 845, 877) being arranged after the print head and the counter-element with the substrate fed between the rollers of the roller pair and a further roller pair (see Fig. 10, unlabeled roller pair upstream of pairing 845, 877 being arranged in front of the print head and the counter-element 845, 877 with the LS comprises a driven carrier tape drawing roller 47 and at least one non-driven carrier tape pressure roller 46 that is associated with the carrier tape drawing roller 47 (see Fig. 1, provision of the rollers 46, 47 as a roller pair in the unit 41) wherein the carrier tape LS can be led between the carrier tape drawing roller 47 and the carrier tape pressure roller 46 (see Fig. 1), wherein, view in a transport direction of the carrier tape LS, the carrier tape drawing roller 47 and the carrier tape pressure roller 46 are arranged after the print head 24 and counter pressure element 23 (see Fig. 1) and a further driven carrier tape drawing roller 15 and a further non-driven carrier tape pressure roller 14 associated with the further carrier tape drawing roller 15 (see Fig. 1, the rollers 14, 15 are associated by being arranged in the unit 13 together), with the carrier tape being able to be led between the further driven carrier tape drawing roller 15 and the further non-driven carrier tape pressure roller 14 and, when viewed in the transport direction of the carrier tape LS (see Fig. 1), the further carrier tape pressure roller and the further carrier tape drawing roller 14, 15 are arranged in front of the print head 24 and counter element 23 (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Perry et al. to provide the 
For claim 6:  The combination of Perry et al. and Kobayashi teaches the label printer in accordance with claim 1 and Perry et al. further teaches that the platen is a sliding plate (see Fig. 5, the shaft covered with a rotary element is a plate which slides).
For claim 7:  The combination of Perry et al. and Kobayashi teaches the label printer in accordance with claim 1 and Perry et al. further teaches that the label printer has an operating mode in which the print head 845 is alternately adjusted between a position lowered into the carrier tape (see Fig. 9) and a position raised from the carrier tape (see paragraph 89).
For claim 9:  The combination of Perry et al. and Kobayashi teaches the label printer in accordance with claim 1 and Perry et al. teaches that the label printer is a thermal transfer label printer (see Fig. 9, transferring ink from the ribbon 830) and is configured to receive a thermal transfer tape 830 that can be led between the print head 840 and the counter-element 877.  As presented, the combination does not teach a drive mechanism for the thermal transfer tape being provided with a driven thermal transfer tape drawing roller, with the label printer comprising a non-driven thermal transfer tape pressure roller associated with the thermal transfer tape drawing roller, and with, viewed in the transport direction of the thermal transfer tape, the thermal transfer tape drawing roller and the thermal transfer tape pressure roller being arranged after the print head and the counter-element.  However, Kobayashi teaches providing a driven draw out roller and a non-driven draw out roller downstream of the print head (see Fig. 1, 46, 47 in unit 41) for a rolled substrate web material.  It would have been obvious to .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US PG Pub 2016/0229207) and Kobayashi (US PG Pub 2012/0318459) as applied to claim 1 above, and further in view of Gobbels et al. (US Patent 4,716,718).
For claim 2:  The combination of Perry et al. and Kobayashi teaches all of the limitations of claim 2 except that the carrier tape pressure roller is part of a pivot element that is pivotably supported about a pivot axle between an operating position and an insertion position for the carrier tape, with, in the operating position of the pivot element, the carrier tape being able to be led between the further carrier tape drawing roller and the further carrier tape pressure roller, and with, in the insertion position, the further carrier tape pressure roller being pivoted away from the further carrier tape drawing roller.  However, Gobbels et al. teaches a carrier 13 is part of a pivot element 23a that is pivotably supported about a pivot axle 22a between an operating position (see Fig. 1) and an insertion position (downstream positions on arc 23a seen in Fig. 1) for the carrier tape, with, in the operating position of the pivot element, the carrier tape being able to be led between the further carrier tape drawing roller 15 and the further carrier tape pressure roller 13, and with, in the insertion position, the further carrier tape pressure roller being pivoted away from the further carrier tape drawing roller (as provisioned when the roller is downstream in the arc 23a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Perry et al. and Kobayashi to provide a pivoting throw off mechanism for facilitating threading of the web through the printing apparatus.
For claim 3:  The combination of Perry et al., Kobayashi and Gobbels teaches all of the limitations of claim 3 except that the sense of rotation of the pivot movement of the pivot element from the insertion position into the operating position is opposite to the sense of rotation of the further carrier tape drawing roller.  However, this arrangement can be achieved by a rearrangement of parts arranging the web to be in a position to facilitate a throw off of the cylinders in the reverse direction which would result in the movement from the insertion position to the operating position to be opposite of the roller rotation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Perry et al., Kobayashi and Gobbels to reverse the arrangement of the pivoting element for the purpose of augmenting the profile of the printer to suite a desired footprint.
22 and associated) is configured as removable from the label printer (see Fig. 3, any component is removable).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US PG Pub 2016/0229207) and Kobayashi (US PG Pub 2012/0318459) as applied to claims 1 and 7 above, and further in view of Preliasco et al. (US PG Pub 2013/0108346).
For claims 5 and 8:  The combination of Perry et al. and Kobayashi teaches all of the limitations of claims 5 and 8 except that the printer has a first operating mode and a second operating mode and the first tape carrier drawing roller and/or carrier tape up roller being operated at a higher rotational speed in the first mode than in the second mode.  However, Preliasco et al. teaches a printer having a plurality of printing modes wherein in a first mode, the printing speed is higher than in a second mode (see paragraph 157).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Perry et al. and Kobayashi to provide for a first printing mode being faster than a second printing mode as taught by Preliasco et al. which would cause the rollers to operate at a higher rotational speed in the first mode for the purpose of accommodating different substrate and printing styles.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US PG Pub 2016/0229207) and Kobayashi (US PG Pub 2012/0318459) as applied to claims 1 and 9 above, and further in view of Miyake et al. (US PG Pub 2007/0231030).
For claims 10-14:  The combination of Perry et al. and Kobayashi teaches all of the limitations of claims 10-14 except that, for each of the claims, the components are provided with either common or separated motors.  However, Miyake et al. teaches that providing either independent motors or common motors for an image forming apparatus (see paragraph 236, replacing sources with a common source, paragraph 229, respective motors; the invention in general).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Perry et al. and Kobayashi to provide either individual, or common motors for each of the driving elements in the combination as taught by Miyake et al. for the purpose of reducing the motor cost or design complexity of the apparatus and using motors adapted for the least consumption of space in the printing apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853